 1   LAWRENCE VANDYKE
     Deputy Assistant Attorney General
 2   Environment and Natural Resources Division
 3   United States Department of Justice
     REBECCA JAFFE (NC Bar No. 40726)
 4   CORINNE SNOW (TX Bar No 24083883)
     150 M Street NE, 3rd Floor
 5   Washington, D.C. 20002
     Tel: (202) 305-0258
 6
     Fax: (202) 305-0506
 7   rebecca.jaffe@usdoj.gov
     corinne.snow@usdoj.gov
 8   Counsel for Federal Defendants
 9                               UNITED STATES DISTRICT COURT
10                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

11    STATE OF CALIFORNIA, et al.,                       )
                                                         )
12           Plaintiffs,                                 )
                                                         )
13
                            v.                           )
14                                                       )
      U.S. BUREAU OF LAND MANAGEMENT, et                 )
15    al.                                                )
                                                         ) Case No. 4:18-cv-00521-HSG (related)
16          Defendants.                                  )
17    ____________________________________               ) Case No. 4:18-cv-00524-HSG (related)
                                                         )
18    SIERRA CLUB, et al.,                               ) STIPULATION; [PROPOSED] ORDER
                                                         ) (as modified)
19           Plaintiffs,                                 )
                                                         )
20
                            v.                           )
21                                                       )
      DAVID BERNHARDT, et al.                            )
22                                                       )
             Defendants.                                 )
23                                                       )
24    ____________________________________               )

25          The Parties respectfully seek to modify the current scheduling order dated July 17, 2019, Civ.
26   18-521, ECF No. 113; Civ. 18-524, ECF No. 119, because lead counsel for the United States is
27   scheduled to be on trial from September 30, 2019 to November 13, 2019 in the Court of Federal
28
     Stipulation
     California v. BLM, 4:18-cv-00521-HSG; Sierra Club v. Bernhardt, 4:18-cv-00524-HSG
                                                                                                     1
 1   Claims (Goodeagle v. United States, Quapaw Nation v. United States, and Bear v. United States
 2   Nos. 12-431L, 12-592L, and 13-51X). The Parties stipulate to the following revised schedule:
 3      Current    Stipulated   Action
        Deadline   New
 4                 Deadline
 5      September October 23, Plaintiffs’ Combined Replies in Support of Motions for
        23, 2019   2019         Summary Judgment and Oppositions to Cross-Motions (not to exceed
 6                              25 pages of text each for the State Plaintiff and the Sierra Club
                                Plaintiffs). Plaintiffs in 18-cv-524 shall file a single reply brief.
 7      October    November     Federal Defendants’ Reply in Support of Cross-Motion for Summary
 8      23, 2019   22, 2019     Judgment. Defendants shall file one brief, which will not exceed 25
                                pages.
 9      November December       Intervenor-Defendants’ Replies in Support of Cross-Motions
        13, 2019   20, 2019     for Summary Judgment (not to exceed 10 pages of text each for
10                              Wyoming and API). IPAA’s Cross-Motion Reply will not exceed 25
11                              pages.
        December February 6, Hearing on Cross-Motions for Summary Judgment
12      5, 2019 at 2020 at 2:00
        2 p.m.     p.m.
13
14
            Federal Defendants previously extended the answer deadline by thirty days in California v.
15
     BLM, Civ. 18-521, ECF No. 41; extended the answer deadline in Sierra Club v. Bernhardt to be
16
     thirty days after the Sierra Club Plaintiffs filed their Amended Complaint, Civ. 18-821, ECF No. 35;
17
     enlarged the administrative record production deadline from August 10, 2018, to October 9, 2018,
18
     Civ. 18-521, ECF Nos. 78, 79, 82; Civ. 18-524, ECF Nos. 78, 80, 82; and extended the production
19
     schedule for the amended administrative record because of the government shutdown that began on
20
     December 22, 2018, Civ. 18-521, ECF No. 94; Civ. 18-524, ECF No. 92.
21
22
     Dated: September 13, 2019                           LAWRENCE VANDYKE
23                                                       Assistant Attorney General

24                                                       /s/ Rebecca Jaffe
                                                         Rebecca Jaffe
25                                                       Trial Attorney
                                                         Attorney for Federal Defendants
26
27
28
     Stipulation
     California v. BLM, 4:18-cv-00521-HSG; Sierra Club v. Bernhardt, 4:18-cv-00524-HSG
                                                                                                     2
 1   Dated: September 12, 2019                       XAVIER BECERRA
                                                     Attorney General of California
 2
                                                     /s/ Shannon Clark
 3                                                   SHANNON CLARK
                                                     Deputy Attorney General
 4                                                   Attorneys for Plaintiff State of California
 5   Dated: September 13, 2019                       /s/ Nathan Matthews
 6                                                   Nathan Matthews, CA Bar No. 264248
                                                     Sierra Club
 7                                                   Attorney for Plaintiffs Sierra Club, Center for
                                                     Biological Diversity, Diné Citizens Against
 8                                                   Ruining Our Environment, Earthworks, Fort
                                                     Berthold Protectors of Water and Earth Rights,
 9
                                                     Southern Utah Wilderness Alliance, The
10                                                   Wilderness Society, and Western Resource
                                                     Advocates
11
     Dated: September 12, 2019                       /s/ Mark S. Barron___________
12                                                   Michael R. Matthias
13                                                   BAKER & HOSTETLER LLP
                                                     Attorneys for Intervenor-Defendants
14                                                   Independent Petroleum Association of America
                                                     and Western Energy Alliance
15
16   Dated: September 12, 2019                       /s/ Christian L. Marsh__________
                                                     CHRISTIAN L. MARSH (SBN 209442)
17                                                   DOWNEY BRAND LLP
                                                     Attorneys for Intervenor-Defendant The State
18                                                   of Wyoming

19   Dated: September 12, 2019                       /s/ Timothy M. Sullivan____________
                                                     Timothy M. Sullivan, admitted pro hac vice
20                                                   BEVERIDGE & DIAMOND, P.C.
21                                                   Attorneys for Intervenor-Defendant American
                                                     Petroleum Institute
22
23
     PURSUANT TO STIPULATION, IT IS SO ORDERED. except the hearings on the motions will be held
24   on 1/16/2020 at 2:00 p.m.
     DATE:      9/16/2019
25                                                Hon. Haywood S. Gilliam, Jr.
                                                  United States District Judge
26
27
28
     Stipulation
     California v. BLM, 4:18-cv-00521-HSG; Sierra Club v. Bernhardt, 4:18-cv-00524-HSG
                                                                                                   3
